WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


KENDALL DEALERSHIP HOLDINGS, LLC, )
                                         )
                 Plaintiff,              )
                                         )
      vs.                                )
                                         )
WARREN DISTRIBUTION, INC., a Nebraska )
Corporation,                             )
                                         )            No. 3:18-cv-0146-HRH
                 Defendant.              )
_______________________________________)
                                         )
WARREN DISTRIBUTION, INC.,               )
                                         )
                 Third-party plaintiff,  )
                                         )
      vs.                                )                     ORDER
                                         )
ELECTRONIC COMPONENTS                    )                Motion to File
INTERNATIONAL, INC. and ELECTRICAL )                Amended Third Party Complaint
COMPONENTS CANADA, INC.,                 )
                                         )
                 Third-party defendants. )
_______________________________________)


      Third party plaintiff Warren Distribution, Inc. (“Warren”) moves to amend its third

party complaint.1 This motion is opposed by plaintiff Kendall Dealership Holdings, LLC.2

Oral argument was not requested and is not deemed necessary.

      1
       Docket No. 80.
      2
       Docket No. 83.

                                          -1-



          Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 1 of 12
                                        Background

       In May 2018, plaintiff commenced this action based on allegations that engine block

heaters which it purchased from Warren were defective. Plaintiff alleges that the engine

block heaters it purchased from Warren “were improperly manufactured due to either a short

circuit in the electrical cord of the engine block heater and/or too much wattage produced by

the engine block heaters.”3 Plaintiff asserts breach of contract, UTPA, and breach of

warranty claims against Warren.

       In October 2018, Warren filed a third party complaint against Electrical Components

International, Inc. (ECC) and Electrical Components Canada, Inc. (ECI). Warren alleges that

“[i]t purchased Pyroil brand block heaters from ECI, which it then resold to Kendall” and

that “the Pyroil block heaters were manufactured by ECC.”4 Warren alleges that “[i]f . . . the

block heaters manufactured by ECC and sold by ECI are found to be defective, Warren is

entitled to be indemnified or reimbursed by them for any damages or judgment it is required

to pay Kendall.”5 Warren also alleges breach of warranty claims against ECC and ECI.6




       3
        Complaint at 2, ¶ 11, Exhibit A, Defendant’s Notice of Removal, Docket No. 1.
       4
        Third Party Complaint at 3, ¶ 8, Docket No. 21.
       5
        Id. at 3, ¶ 10.
       6
        Id. at 3, ¶ 12.

                                             -2-



           Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 2 of 12
Based on its claims for indemnification and breach of warranty, Warren alleges that it is

“entitled to allocate fault to” ECI and ECC “under AS 09.17.080 and AS 09.17.900.”7

       On January 7, 2020, Warren moved8 to allocate fault to Toyota Canada without

joining it as a party because it learned during discovery that Toyota Canada was involved in

the design of the block heaters that were manufactured by ECC. On February 14, 2020, the

court denied the motion, concluding that “if [Warren] wants to argue that Toyota Canada is

at fault for the allegedly defective design of the engine block heaters in question, it must first

attempt to join Toyota Canada as a third party defendant.”9

       Warren now moves to amend its third party complaint to add Toyota Canada as a third

party defendant.

                                           Discussion

       “Once the district court issues a pretrial scheduling order that establishes a deadline

for the amendment of pleadings, . . . consideration of a motion for leave to amend is

governed by Rule 16 of the Federal Rules of Civil Procedure rather than Rule 15.” Solo v.

Dawson, Case No. CV 09-05623 MMM (RCx), 2010 WL 11509232, at *4 (C.D. Cal. May

6, 2010). Here, the court has issued a scheduling and planning order, which, as Warren

acknowledges, provides that motions to amend had to be filed 60 days after the date of that



       7
        Id. at 3, ¶ 13.
       8
        Docket No. 63.
       9
        Order re Motion to Allocate Fault to an Absent Third Party at 12, Docket No. 70.

                                               -3-



           Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 3 of 12
order,10 which means that the deadline for filing motions to amend was October 20, 2019.

Because this date has passed, the court will treat Warren’s motion to amend as “a de facto

motion to amend the court’s scheduling order[.]” Id. Such motions are governed by Rule

16(b) and require that Warren first show that there is “good cause” to modify the scheduling

and planning order. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir.

1992). “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party

seeking the amendment. The district court may modify the pretrial schedule ‘if it cannot

reasonably be met despite the diligence of the party seeking the extension.’” Id. at 609

(quoting Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment)). “Although the

existence or degree of prejudice to the party opposing the modification might supply

additional reasons to deny a motion, the focus of the inquiry is upon the moving party’s

reasons for seeking modification.” Id. “If that party was not diligent, the inquiry should

end.” Id.

       Warren has been diligent in its efforts to bring Toyota Canada into this case. Warren

contends that it first learned that Toyota Canada had a role in the design of the block heaters

at the end of October 2019 during the ECC depositions. Although plaintiff suggests that

Warren should have known of Toyota Canada’s involvement long before October 2019, the

court has no reason to doubt Warren’s contention that it first learned of this involvement in

October 2019. Warren then filed its motion to allocate fault shortly thereafter on January 7,


       10
        Second Amended Scheduling and Planning Order at 6, Docket No. 55.

                                              -4-



        Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 4 of 12
2020. That motion was denied on February 14, 2020, and Warren filed the instant motion

45 days later. While the instant motion might have been filed sooner, Warren did not unduly

delay in filing the motion.

       Because Warren has been diligent, it has shown good cause to modify the scheduling

and planning order. The scheduling and planning order is modified so Warren can file its

motion to amend the third party complaint.

       Turning then to question of whether Warren should be given leave to amend its third

party complaint, “Rule 15(a) is very liberal and leave to amend shall be freely given when

justice so requires.” AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951

(9th Cir. 2006) (citation omitted). “But, a district court need not grant leave to amend where

the amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an

undue delay in litigation; or (4) is futile.” Id.

       Warren first argues that allowing it to amend its third party complaint will not cause

any undue delay because the proposed amended complaint does not add new issues to the

case and because proceedings in this case have been on pause, to a large degree, due to the

COVID-19 pandemic.

       “Undue delay is delay that prejudices the nonmoving party or imposes unwarranted

burdens on the court.” Davis v. Powell, 901 F. Supp. 2d 1196, 1212 (S.D. Cal. 2012)

(citation omitted). Plaintiff argues that it will be prejudiced if Warren is allowed to add a

new claim at this late date because it means that all of the discovery that has already been


                                               -5-



        Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 5 of 12
taken will be stale by the time the case goes to trial. Plaintiff contends that allowing Warren

to amend its third party complaint will delay this case for at least one year and plaintiff insists

that it will lose witnesses if this case is delayed for that long. Without amendment, plaintiff

suggests that this case will be ready for trial by this fall.

       Warren disputes that there will be any prejudice to plaintiff primarily because it

contends that it is unlikely that any pretrial deadlines will have to be adjusted. Rather,

Warren suggests that what will likely happen is that Toyota Canada will promptly move to

dismiss and the court will grant that motion.

       If Warren is right that Toyota Canada will not remain in this case long, then there will

be no prejudice to plaintiff as it is unlikely that any pretrial deadlines will have to be

adjusted. But even if Warren is wrong and Toyota Canada is not promptly dismissed as a

third party defendant, there will still be significant delay in this case due to the coronavirus

pandemic. Even if this case were to be ready for trial by this fall, it is highly unlikely that

a trial could be scheduled for any time prior to 2021. While such a delay may be prejudicial,

it is equally prejudicial to all the parties and it is not the fault of any party.

       But even if undue delay and prejudice are not reasons to deny Warren’s motion to

amend, which they are not, plaintiff argues that the motion should still be denied because the

proposed amendment would be futile. “Futility alone can justify the denial of a motion for

leave to amend.” Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004).




                                                -6-



         Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 6 of 12
       In its proposed amended third party complaint, Warren alleges that it “is entitled to

allocate fault to . . . Toyota of Canada, under AS 09.17.080 and AS 09.17.900.”11 AS

09.17.080 is Alaska’s “apportionment of damages” statute, which provides, in relevant part:

              In all actions involving fault of more than one person, including
              third-party defendants and persons who have settled or other-
              wise been released, the court, unless otherwise agreed by all
              parties, shall instruct the jury to answer special interrogatories
              or, if there is no jury, shall make findings, indicating

                (1) the amount of damages each claimant would be entitled to
              recover if contributory fault is disregarded; and

                (2) the percentage of the total fault that is allocated to each
              claimant, defendant, third-party defendant, person who has been
              released from liability, or other person responsible for the
              damages. . . .

AS 09.17.900 defines “fault” for purposes of AS 09.17.080 as

              acts or omissions that are in any measure negligent, reckless, or
              intentional toward the person or property of the actor or others,
              or that subject a person to strict tort liability. The term also
              includes breach of warranty, unreasonable assumption of risk
              not constituting an enforceable express consent, misuse of a
              product for which the defendant otherwise would be liable, and
              unreasonable failure to avoid an injury or to mitigate damages.
              Legal requirements of causal relation apply both to fault as the
              basis for liability and to contributory fault.

AS “09.17.080 is substantially similar to the Uniform Comparative Fault Act[.]” Benner v.

Wichman, 874 P.2d 949, 958 n.19 (Alaska 1994). The definition of “fault” in AS 09.17.900



       11
      Proposed First Amended Third Party Complaint at 4, ¶ 17, Exhibit A, Motion to File
Amended Third Party Complaint, Docket No. 80.

                                             -7-



        Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 7 of 12
also “was taken from the Uniform Comparative Fault Act of 1977. . . .” Shields v. Cape Fox

Corp., 42 P.3d 1083, 1090 (Alaska 2002).

       Plaintiff argues that amending to add a claim based on AS 09.17.080 against Toyota

Canada would be futile because AS 09.17.080 does not apply to contract claims and the

claims at issue in this case sound in contract. As Warren is quick to point out, the court has

already rejected the argument that AS 09.17.080 does not apply to any of the claims in this

case, finding that the statute at least applied to plaintiff’s breach of warranty claims because

“breach of warranty” was expressly included in the definition of “fault” for purposes of AS

09.17.080.12 But, plaintiff offers new support for its argument that AS 09.17.080 is limited

to claims involving personal injury and property damage and does not include breach of

warranty claims which sound in contract.

       Plaintiff contends that the definition of “fault” in AS 09.17.900 was adopted by the

Alaska legislature from the Uniform Comparative Fault Act and that the comments to that

Act make it clear that the definition of “fault” was not intended to cover contract claims.

Specifically, the comments note that

              [a]n action for breach of warranty is held to sound sometimes in
              tort and sometimes in contract. There is no intent to include in
              the coverage of the Act actions that are fully contractual in their
              gravamen and in which the plaintiff is suing solely because he
              did not recover what he contracted to receive. The restriction of




       12
         Order re Motion to Allocate Fault to Absent Third Party at 5, Docket No. 70.

                                              -8-



        Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 8 of 12
               coverage to physical harms to person or property excludes these
               claims.[13]

Plaintiff also cites to Ethyl Corporation v. BP Performance Polymers, Inc., 33 F.3d 23 (8th

Cir. 1994). There, “[t]he district court applied the Iowa [Comparative Fault] Act to Ethyl’s

breach of warranty claim because the plain language of the Iowa Act’s fault definition [which

is the same as Alaska’s] includes the term “breach of warranty.” Id. at 25. The Eighth

Circuit reversed, explaining that

               the Iowa Act is patterned after the Uniform Comparative Fault
               Act and the Uniform Act’s official comments are persuasive in
               interpreting the Iowa Act. Indeed, the Iowa Act’s definition of
               fault is taken directly from the Uniform Act. The Uniform Act’s
               official comments state the Uniform Act only covers physical
               harm to persons or property and consequential damages deriving
               from physical harm.

Id. (internal citation omitted).

       Similarly here, plaintiff argues that the court should find that AS 09.17.080 would not

apply to its breach of warranty claims, even though such claims are expressly mentioned in

the definition of “fault” that applies to AS 09.17.080. Plaintiff argues that this case involves

claims “that are fully contractual in their gravamen” and that it “is suing solely because [it]

did not recover what [it] contracted to receive.” Id. (citation omitted). Because its breach

of warranty claims do not involve personal injury or property damage, plaintiff insists that




       13
         Unif. Comparative Fault Act § 1, comment.

                                              -9-



        Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 9 of 12
AS 09.17.080 does not apply to this case and thus amending the third party complaint to add

a claim based on AS 09.17.080 would be futile.

       Ignoring for the moment that the foregoing argument is basically an untimely motion

for reconsideration, plaintiff’s argument fails. Section 1 of the Uniform Comparative Fault

Act includes two subsections. The Alaska legislature adopted, without change, subsection

(b), which defines “fault” and the comments to that section do indicate that the definition of

“fault” was not intended to include breach of warranty claims that sound in contract. But,

although AS 09.17.080 is “substantially similar” to subsection 1(a) of “Uniform Comparative

Fault Act[,]” Benner, 874 P.2d at 958 n.19, it is not identical.

       Subsection 1(a) of the Uniform Comparative Fault Act provides, in relevant part:

              In an action based on fault seeking to recover damages for injury
              or death to person or harm to property, any contributory fault
              chargeable to the claimant diminishes proportionately the
              amount awarded as compensatory damages for an injury
              attributable to the claimant’s contributory fault, but does not bar
              recovery.[14]

Subsection 1(a) expressly limits its application to actions involving personal injury or

property damage. In contrast, AS 09.17.080 provides for the allocation of fault “[i]n all

actions involving fault of more than one person. . . .” Unlike subsection 1(a), and unlike the

Iowa Act under discussion in Ethyl Corporation, AS 09.17.080 does not expressly limit the

allocation of fault to actions involving personal injury or property damage. Rather, it is much



       14
        Unif. Comparative Fault Act § 1.

                                             -10-



       Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 10 of 12
broader, referring generally to actions involving the fault of more than one person. As the

court previously stated, “if the Alaska legislature wanted to limit AS 09.17.080 to claims

involving personal injury and property damage, it knew how to do that.”15 But, given that

it did not so, there is no reason for the court to depart from its holding that AS 09.17.080

applies to plaintiff’s breach of warranty claims. Thus, it would not be futile for Warren to

amend its third party complaint to add a claim against Toyota Canada based on AS

09.17.080.

       Warren’s motion to amend its third party complaint is granted. However, Warren may

not file the proposed amended third party complaint attached to its motion as Exhibit A. In

the proposed amended third party complaint, Warren alleges that “Toyota Canada entered

into a contract with ECC for the production of block heaters for use in the Toyota vehicle in

Canada[,]” that “ECC manufactured the block heaters to specifications that were directed by,

reviewed by, and approved by Toyota Canada[,]” and that “[t]he block heaters that ECC

manufactured and sold to Warren Distribution were based on and conformed to the Toyota

Canada block heater design.”16 Warren then proposes to allege that it is “entitled to allocate

fault to Third Party Defendants, including Toyota of Canada, under AS 09.17.080 and AS




       15
        Order re Motion to Allocate Fault to an Absent Third Party at 5, Docket No. 70.
       16
       Proposed First Amended Third Party Complaint at 3, ¶¶ 9-11, Exhibit A, Motion to
File Amended Third Party Complaint, Docket No. 80.

                                             -11-



       Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 11 of 12
09.17.900.”17 But, allocation of fault pursuant to AS 09.17.080 and AS 09.17.900 is not a

cause of action. The proposed amended third party complaint alleges indemnity and breach

of warranty claims against ECI and ECC18 but alleges no cognizable cause of action against

Toyota Canada.

                                       Conclusion

      Based on the foregoing, Warren’s motion to amend is granted. Warren may file an

amended third party complaint on or before July 6, 2020, but Warren may not file the

proposed third party complaint attached to its motion to amend.

              DATED at Anchorage, Alaska, this 22nd day of June, 2020.

                                                  /s/ H. Russel Holland
                                                  United States District Judge




      17
        Id. at 4, ¶ 17.
      18
        Id. at 4, ¶¶ 14-15.

                                           -12-



       Case 3:18-cv-00146-HRH Document 93 Filed 06/22/20 Page 12 of 12
